DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 2 contains blank lines that appear to be missing priority application numbers.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Under 35 U.S.C. § 112(b), Appellant’s claims must particularly point out and distinctly claim the subject matter the applicant regards as the invention. The statutory language of particularity and distinctness indicates that claims must be cast in clear and not vague or ambiguous, terms. If, instead, “a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim 
Claim 10 recites the limitation "is intrasaccular device" in line 1. There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ma [2016/0331381] in view of Greene et al. [2017/0367713] and further in view of Monstadt et al. [2004/0236344].
	With respect to Claim 1, Ma discloses: (Figures 1-3, 5, and 6) A treatment system (system 10) comprising: an electrolytically corrodible system (delivery wire 31 and implant wire 33, delivery wire may engage the implant and be adapted to serve as an anode, such that a portion of the delivery wire is designed to be electrolytically corroded at one or more points, [0036]) comprising: a proximal portion (See figure 6, 41, [0044]), a distal portion (43 of wire 33), and a detachment zone (detachment zone 30) between the proximal portion and the distal portion, wherein the detachment zone… (…a detachment zone 30 between the delivery wire 31 and the implant wire 33. The detachment zone 30 can represent the joining of a distal end 41 of the delivery wire 31 and a proximal end 43 of the implant wire 33, [0044]); and an expandable occlusive member (implant 20) having a proximal hub (hub 50) coupled to the…[system] distal portion (… a distal end of the implant wire 33 may be positioned within or distal to the hub 50, [0050]), the occlusive member configured to be positioned at an intrasaccular treatment site (See Figure 2 and 3, the implant 20 can be set within an aneurysm sac 2, [0041]).  
	Ma discloses a wire above but fails to disclose: an electrolytically corrodible conduit a detachment zone with a sidewall having one or more apertures formed therein; and a lumen configured to pass an embolic element therethrough; and a proximal hub coupled to the conduit distal portion.
	Within the same field of detachment of implantable devices, Greene teaches: (Figures 17-18) an electrolytically corrodible conduit (pusher tube 230, There is a detachment junction 226 between pusher 230 and occluder 210 which can be severed to separate said pusher from said occluder. Various types of detachment systems can be used, for instance mechanical, thermal, or electrolytic systems, [0097]); and a lumen (The pusher tube is tubular in shape and contains an open lumen, [0094]) configured to pass an embolic element therethrough (…pusher tube 230 is used to deliver liquid embolic 234, [0096]); and an expandable occlusive member (occluder 210)(…the occluder 210 are heat set into a particular expanded shape so that the occluder adopts an expanded shape upon delivery from a catheter, [0092]) having a proximal hub (226) coupled to the conduit (230) distal portion the occlusive member configured to be positioned at an intrasaccular treatment site (See figure 18 where 226 couples occlusive member 210 to conduit 230 in aneurysm 236). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the electrically corrodible wire system of Ma to have the electrically corrodible conduit of Greene, for the purpose of the pusher tube can be used to deliver additional embolic agents, including liquid embolic and/or other agents including embolic coils or meshes, [Greene, 0096]. 
Ma as modified by Greene fail to disclose: sidewall having one or more apertures formed therein.
Figure 31, conduit, catheter 318) a detachment zone (marker tube insert 326) with a weakened sidewall (The marker tube insert 326 contains a small laser-cut groove 328, this groove provides a thinned, weakened region in the insert, [0114]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the electrically corrodible system of Ma and the electrically corrodible conduit of Greene to have a thinned weakened section in the detachment zone of Greene’s Figure 31, for the purpose of speeding up the electrolytic detachment of shield 322 from microcatheter 318, [Greene, 0114]. 
Ma as modified by Greene’s embodiments fail to disclose: sidewall having one or more apertures formed therein.
	Within the same field of pertinent art to the combination, Monstadt teaches: (Figure 1b and 2a) sidewall having one or more apertures formed therein (… electrolytically corrodible form piece used…  elements that comprise a plurality of stainless steel wire strands…Preferred micro-structures are structured wires having, for example, holes, notches, recesses or the like, [0052]). Ma discloses an electrically corrodible wire that has been replaced by the conduit of Greene and the thinned weakened section of Greene’s embodiment Figure 31. The thinned weakened section is being further modified with holes of an electrically corrodible section of Monstadt.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the electrically corrodible system with a thinned weakened section of the detachment zone of Ma and Greene’s embodiments to have the apertures of Monstadt for the purpose of r enlarging the surface available for electrolytic corrosion, [Monstadt, 0052].
30; Ma) comprises a portion of the conduit (230; Greene) configured to be severed in response to delivery of electrical current thereto (delivery wire may engage the implant and be adapted to serve as an anode, such that a portion of the delivery wire is designed to be electrolytically corroded at one or more points, [0036]; Ma). Ma teaches a detachment zone, but the wire is replaced by the tube of Greene. 
	With respect to Claim 6, the combination discloses the invention substantially as claimed above, whereas Ma as modified discloses: wherein the embolic element is a liquid embolic (…pusher tube 230 is used to deliver liquid embolic 234, [0096]; Greene). The tube of Greene that has replaced the wire of Ma is capable of delivering liquid embolic through its lumen. 
With respect to Claim 7, the combination discloses the invention substantially as claimed above, whereas Ma further discloses: further comprising an electrically insulative sheath (proximal layer 34 and distal layer 32; Ma) extending over a conduit, wherein the sheath does not extend fully over the detachment zone (…proximal and distal insulating layers 34, 32 leave exposed the detachment zone 30 between the delivery wire 31 and the implant wire 33, [0046]; Ma). Ma has insulating layers on proximal and distal portions of the wire. The tube of Greene has replaced the wire of Ma. Thus, Ma’s insulative sheaths extend over the tube of Greene, except for the detachment zone of Ma. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ma [2016/0331381] in view of Greene et al. [2017/0367713] and further in view of Monstadt et al. [2004/0236344] as applied to claim 1 above, and further in view of Lim et al. [2011/0238041].

	With respect to Claim 3, the combination discloses the treatment system of claim 1, as claimed above.

	Within the same field of embolic devices, Lim discloses: (Figure 9, 10) further comprising a liner (The PTFE tubing can form a thin inner liner within the catheter 10, [0026]) extending through the conduit lumen (catheter 10, lumen 22). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the electrically corrodible system with a liner extending through the conduit lumen for the purpose of inhibiting friction within the catheter…during delivery of intra luminal devices through the catheter's lumen 22, [Lim, 0026].  
With respect to Claim 4, the combination discloses the treatment system of claim 1 substantially as claimed above, whereas Ma as modified discloses: wherein the liner (The PTFE tubing can form a thin inner liner within the catheter 10, [0026]; Lim) comprises an elongate tubular member having a second lumen (lumen 22; Lim) configured to pass an embolic element therethrough (…catheter 10 being used to deliver an occluding device delivery system 76, [0087]; Lim). The wire of Ma has been replaced by the tube of Greene. Lim has a liner with a lumen that can pass an embolic element (element relating to embolism)therethrough. 
With respect to Claim 5, the combination discloses the treatment system of claim 1 substantially as claimed above, whereas Ma as modified discloses: wherein the liner (The PTFE tubing can form a thin inner liner within the catheter 10, [0026]; Lim) is configured to be slidably retracted with respect to the occlusive member (78; Lim) following severance of the detachment zone (…various catheter portions can additionally facilitate delivery of intraluminal devices and systems including…occluding device 78, to …aneurysms, or other target locations in the vasculature…the catheter 10 and intraluminal device or system can be pulled out together through the guiding catheter 84 together, [0090-0091]; Lim). The wire of Ma has been replaced by the tube of Greene. Lim has a liner with a lumen that can be slidably . 

Claims 8-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma [2016/0331381] in view of Greene et al. [2017/0367713], and further in view of Greene's Figure 31.
With respect to Claim 8, Ma discloses: (Figures 1-3, 5, and 6) A treatment system (system 10) comprising: a system… (10), the system having a proximal portion (See figure 6, 41, [0044]), a distal portion (43 of wire 33), and an electrolytically corrodible detachment zone (detachment zone 30) between the proximal portion and the distal portion (delivery wire 31 and implant wire 33, delivery wire may engage the implant and be adapted to serve as an anode, such that a portion of the delivery wire is designed to be electrolytically corroded at one or more points, [0036]); and an occlusive member (implant 20) coupled to the system distal portion (See figures 2 and 5,…a distal end of the implant wire 33 may be positioned within or distal to the hub 50, [0050]), the occlusive member configured to be positioned at or adjacent to a treatment site (See Figure 2 and 3, the implant 20 can be set within an aneurysm sac 2, [0041]). 
Ma discloses a wire above but fails to disclose: a conduit having a sidewall defining a lumen configured to pass an embolic element therethrough, and an occlusive member coupled to the conduit distal portion.  
Within the same field of detachment implantable devices, Greene teaches: (Figures 17-18) a conduit (pusher 230) having a sidewall defining a lumen configured to pass an embolic element therethrough (…pusher tube 230 is used to deliver liquid embolic 234, [0096]), a corrodible detachment (There is a detachment junction 226 between pusher 230 and occluder 210 which can be severed to separate said pusher from said occluder. Various types of detachment systems can be used, for instance mechanical, thermal, or electrolytic systems, [0097]), and an occlusive member (210) coupled to the conduit distal portion (See figure 18 where 226 couples occlusive member 210 to conduit 230).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the corrodible wire system of Ma with the corrodible conduit of Greene, for the purpose of the tube can be used to deliver additional embolic agents, including liquid embolic and/or other agents including embolic coils or meshes, [Greene, 0096].
With respect to Claim 9, the combination discloses the treatment system of claim 8, as claimed above.
However, the combination fails to disclose: wherein the conduit sidewall has a reduced thickness in the detachment zone. 
Within the same field of detachment of implantable devices, Greene’s Figure 31 teaches: (Figure 31, conduit, catheter 318) a conduit sidewall with a reduced thickness (The marker tube insert 326 contains a small laser-cut groove 328, this groove provides a thinned, weakened region in the insert, [0114]) in the detachment zone (marker tube insert 326).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the detachment zone of the combination to have a thinned weakened section in the detachment zone of Greene’s Figure 31, for the purpose of speeding up the electrolytic detachment of shield 322 from microcatheter 318, [Greene, 0114]. 
With respect to Claim 10, the combination discloses the invention substantially as claimed above, whereas Ma as modified discloses: (See Figure 18) wherein the occlusive member (210) is intrasaccular device configured to be implanted within an aneurysm (236).
With respect to Claim 14, the combination discloses the invention substantially as claimed above, whereas Ma as modified discloses: wherein the embolic element is a liquid embolic (…pusher tube 230 is used to deliver liquid embolic 234, [0096]; Greene).
proximal layer 34 and distal layer 32; Ma) extending over the conduit, wherein the sheath does not extend fully over the detachment zone (…proximal and distal insulating layers 34, 32 leave exposed the detachment zone 30 between the delivery wire 31 and the implant wire 33, [0046]; Ma).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma [2016/0331381] in view of Greene et al. [2017/0367713] as applied to claim 8 above, and further in view of Lim et al. [2011/0238041].
With respect to Claim 11, the combination discloses the treatment system of claim 8, as claimed above. 
However, the combination fails to disclose: further comprising a liner extending through the conduit lumen. 
Within the same field of embolic devices, Lim discloses: (Figure 9, 10) further comprising a liner (The PTFE tubing can form a thin inner liner within the catheter 10, [0026]) extending through the conduit lumen (catheter 10, lumen 22). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify electrically corrodible conduit system of Ma and Greene with a liner extending through the conduit lumen of Lim, for the purpose of inhibiting friction within the catheter…during delivery of intra luminal devices through the catheter's lumen 22, [Lim, 0026].
	With respect to Claim 12, the combination discloses the treatment system of claim 8 substantially as claimed above, whereas Ma as modified discloses: wherein the liner (The PTFE tubing can form a thin inner liner within the catheter 10, [0026]; Lim) comprises an elongate tubular member having a second lumen (catheter 10, lumen 22; Lim) configured to pass an embolic element catheter 10 being used to deliver an occluding device delivery system 76, [00870; Lim]). The wire of Ma has been replaced by the tube of Greene. Lim has a liner with a lumen that can pass an embolic element (element relating to embolism) therethrough.
	With respect to Claim 13, the combination discloses the treatment system of claim 8 substantially as claimed above, whereas Ma as modified discloses: wherein the liner (The PTFE tubing can form a thin inner liner within the catheter 10, [0026]; Lim) is configured to be slidably retracted with respect to the occlusive member following severance of the detachment zone (…various catheter portions can additionally facilitate delivery of intraluminal devices and systems including…occluding device 78, to …aneurysms, or other target locations in the vasculature…the catheter 10 and intraluminal device or system can be pulled out together through the guiding catheter 84 together, [0090-0091; Lim]). The wire of Ma has been replaced by the tube of Greene. Lim has a liner with a lumen that can be slidably retracted with respect to the occlusive member following the severance of the detachment zone of Ma with the tube of Greene.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma [2016/0331381] in view of Greene et al. [2017/0367713], Monstadt et al. [2004/0236344], and further in view of Lim et al. [2011/0238041].
With respect to Claim 16, Ma discloses: (Figures 1-3, 5, and 6) A treatment system (system 10) comprising: a first system member (delivery wire 31 and implant wire 33, delivery wire may engage the implant and be adapted to serve as an anode, such that a portion of the delivery wire is designed to be electrolytically corroded at one or more points, [0036]) comprising: …a detachment zone… (detachment zone 30) (…a detachment zone 30 between the delivery wire 31 and the implant wire 33); and an implant (implant 20) coupled to the first system member at a position distal to the detachment …a distal end of the implant wire 33 may be positioned within or distal to the hub 50, [0050]; See implant 20 attached at hub 50 in Figure 2 and 5).
Ma discloses a wire above but fails to disclose: a tubular member…a sidewall defining a lumen; and a detachment zone including one or more apertures formed in the sidewall; a second tubular member disposed within the lumen of the first tubular member, the second tubular member having a sidewall that is continuous along at least the detachment zone while the second tubular member is in a delivery configuration with respect to the first tubular member; and an implant coupled to the first tubular member at a position distal to the detachment zone.
Within the same field of detachment of implantable devices, Greene teaches: (Figures 17-18) a tubular member (pusher tube 230)…a sidewall defining a lumen (The pusher tube is tubular in shape and contains an open lumen, [0094]); and a detachment zone… (There is a detachment junction 226 between pusher 230 and occluder 210 which can be severed to separate said pusher from said occluder. Various types of detachment systems can be used, for instance mechanical, thermal, or electrolytic systems, [0097]); and an implant (occluder 210) coupled to the first tubular member at a position distal to the detachment zone (See figure 18 where 226 couples occlusive member 210 to conduit 230).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the detachable wire system of Ma to have the detachable tubular system of Greene for the purpose of the pusher tube can be used to deliver additional embolic agents, including liquid embolic and/or other agents including embolic coils or meshes, [Greene, 0096]. 
Ma as modified by Greene fail to disclose: a detachment zone including one or more apertures formed in the sidewall.
Within the same field of detachment of implantable devices, Greene’s Figure 31 teaches: (Figure 31, conduit, catheter 318) a detachment zone (marker tube insert 326) with a weakened sidewall (The marker tube insert 326 contains a small laser-cut groove 328, this groove provides a thinned, weakened region in the insert, [0114]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the detachable wire system of Ma and the detachable tubular system of Greene to have a thinned weakened section in the detachment zone of Greene’s Figure 31, for the purpose of speeding up the electrolytic detachment of shield 322 from microcatheter 318, [Greene, 0114]. 
Ma as modified by Greene’s embodiments fail to disclose: a detachment zone including one or more apertures formed in the sidewall.
Within the same field of pertinent art to the combination, Monstadt teaches: (Figure 1b, 2a) a detachment zone (corrodible point 9; …the electrolytic severance of that part of micro-coil 3 that is located in the blood, i.e. at the location of the electrolytically corrodible point 9, [0067]) including one or more apertures formed in the sidewall (… electrolytically corrodible form piece used…  elements that comprise a plurality of stainless steel wire strands…Preferred micro-structures are structured wires having, for example, holes, notches, recesses or the like, [0052]). Ma discloses an electrically corrodible wire that has been replaced by the conduit of Greene and the thinned weakened section of Greene’s embodiment Figure 31. The thinned weakened section is being further modified with holes of an electrically corrodible section of Monstadt.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the detachable tubular system with a thinned weakened section of the detachment zone of Ma and Greene’s embodiments to have the apertures of Monstadt for the purpose of enlarging the surface available for electrolytic corrosion, [Monstadt, 0052].
Ma as modified by Greene’s embodiments and further modified by Monstadt fail to disclose: a second tubular member disposed within the lumen of the first tubular member, the second tubular 
Within the same field of pertinent art to the combination, Lim teaches: (Figures 9, 10) a second tubular member (lumen 22 of catheter 10) disposed within the lumen of the first tubular member (guiding catheter 84) (The PTFE tubing can form a thin inner liner within the catheter 10, [0026]), the second tubular member having a sidewall that is continuous along at least the detachment zone while the second tubular member is in a delivery configuration with respect to the first tubular member (…catheter 10 can be inserted through the guiding catheter 84, [0090]). Ma discloses the wire with a detachment zone. The wire is replaced by the tubular element of Greene. The detachment zone of Ma is further modified to have a thinned weakened section with holes of Greene’s figure 31 and Monstadt for aiding in the detachment of the detachable portion of Ma. The tubular element of Greene is further modified to have the liner of Lim that extends throughout. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the detachable tubular system with apertures of the combination to have a second tubular member disposed within the first tubular member of Lim for the purpose of inhibiting friction within the catheter…during delivery of intra luminal devices through the catheter's lumen 22, [Lim, 0026].	
	With respect to Claim 17, the combination discloses the invention substantially as claimed above, whereas Ma as modified discloses: wherein the second tubular (The PTFE tubing can form a thin inner liner within the catheter 10, [0026]; Lim) member defines a second lumen (lumen 22 of catheter 10; Lim) configured to pass an embolic material therethrough (…catheter 10 being used to deliver an occluding device delivery system 76, [0087]; Lim). The detachable wire system of Ma is replaced with the tube of Greene. The tube of Lim is disposed within the lumen of Ma. The tube of Lim can pass embolic material therethrough.
See Figure 18; Greene) wherein the implant (210; Greene) is an intrasaccular device configured to be implanted within an aneurysm (236; Greene). 
	With respect to Claim 19, the combination discloses the invention substantially as claimed above, whereas Ma as modified discloses: wherein the detachment zone (30; Ma) comprises a portion of the first tubular member (230; Greene) configured to be severed in response to delivery of electrical current thereto (delivery wire may engage the implant and be adapted to serve as an anode, such that a portion of the delivery wire is designed to be electrolytically corroded at one or more points, [0036]; Ma). Ma teaches a detachment zone, but the wire is replaced by the tubular member of Greene. 
	With respect to Claim 20, the combination discloses the invention substantially as claimed above, whereas Ma as modified discloses: wherein the second tubular member (lumen 22 of catheter 10) is configured to be slidably retracted with respect to the implant following severance of the detachment zone (…various catheter portions can additionally facilitate delivery of intraluminal devices and systems including…occluding device 78, to …aneurysms, or other target locations in the vasculature…the catheter 10 and intraluminal device or system can be pulled out together through the guiding catheter 84 together, [0090-0091]; Lim). The wire of Ma has been replaced by the tube of Greene. Lim has a liner with a lumen that can be slidably retracted with respect to the occlusive member following the severance of the detachment zone of Ma with the tube of Greene.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                         

/KATHERINE M SHI/Primary Examiner, Art Unit 3771